UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FORM10-K R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-5491 ROWAN COMPANIES, INC. (Exact name of registrant as specified in its charter) Delaware 75-0759420 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2800 Post Oak Boulevard, Suite 5450 Houston, Texas 77056-6189 Registrant’s telephone number, including area code: (713) 621-7800 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.125par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesR No£ Indicate by check mark if the registrant is not required to file reports pursuant to
